Citation Nr: 1452942	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  12-22 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for obstructive sleep apnea syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


REMAND

The Veteran had active service from May 1998 to July 2002.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Veteran has a current diagnosis of obstructive sleep apnea.  The Veteran contends that his sleep apnea is a result of an incident that occurred during combat training in either 1999 or 2000.  The Veteran testified during a May 2014 Board hearing that during training, he was sparring with another Marine when the other Marine's forearm met his nose.  He reports remembering blood pouring out of his nose and that a corpsman came over and put some ice on it; shortly thereafter, he recalls the corpsman "cracked" his nose back into place with his thumbs.  While the Veteran's service treatment records (STRs) do not show any treatment for such an injury and the Veteran admits that he did not seek treatment following the incident, the Veteran has submitted letters from two fellow Marines who witnessed this incident, including his alleged sparring partner who admits that he hit the Veteran's nose during training. 

While the Board recognizes that etiology of dysfunctions and disorders is generally a medical determination and must be established by medical findings and opinion, lay evidence may be competent on a variety of matters concerning the nature and cause of a disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77, 1377 n.4 (Fed. Cir. 2007).  In the present case, the Veteran and his fellow Marines are lay persons without appropriate medical training or expertise, and thus are not competent to make an etiological conclusion regarding whether or not the Veteran suffered a broken nose.  However, assuming the facts as stated, the Board finds that there is lay evidence tending to demonstrate that the Veteran suffered nasal trauma during service.

In the alternative, the Veteran contends that his obstructive sleep apnea may be the result of chemical exposure he experienced during service.  A review of the Veteran's STRs show that on or around August 19, 1999, the Veteran was part of a chemical biological incident response force (CBIRF) team participating in "rapid lightning," an assessment of a foaming decontamination agent, at Dugway Proving Ground.  The Veteran was part of the initial entry team and dressed in TAP level A with a M-40 mask.  Upon entry into the building, he began to smell chlorine bleach. He stayed in the building for two minutes when he exited due to the smell.  The Veteran was subsequently treated for chlorine exposure.  The Veteran testified at his hearing that he was only provided with a purifying respirator and that the chemical in the foaming agent ate through the respirator resulting in a burning sensation in his lungs; he testified in a May 2014 Board hearing that this resulted in his being rushed to the hospital and placed on light duty for several months thereafter.  The Veteran also testified that he was working with a Canadian decontamination foam and that the Canadian representatives present at the test would not provide the chemical makeup of the foam.  Taking into consideration the above, the Board is satisfied that evidence exists showing an in-service incident.

The Veteran has testified that he did not have any indication of a deviated septum or sleep disturbance prior to entering service and has also provided testimony that he began to experience snoring and difficulty sleeping sometime after his chemical exposure and trauma to his nose.  While the Veteran's entrance and separation examinations did not record any issues with regard to his nose, the record reveals that the Veteran underwent surgery for a deviated septum in 2005.  Given this evidence, the Board finds that the low threshold necessary to trigger VA's duty to provide the Veteran with a medical examination has been triggered.  

Accordingly, the case is REMANDED to the Agency of Original Jurisdiction (AOJ) for the following action:

1. Contact the Defense Technical Information Center (DTIC), in an attempt to verify the Veteran's involvement in chemical testing and exposure at Dugway Proving Ground.  Particularly, the AOJ should attempt to ascertain the chemical makeup of the decontamination foam the Veteran was exposed to on or around August 19, 1999.  

2. Contact Dugway Proving Ground (DPG), Dugway, Utah, in an attempt to verify the Veteran's involvement in "rapid lightning" and any other chemical testing at DPG.  Particularly, the AOJ should attempt to ascertain the chemical makeup of the decontamination foam the Veteran was exposed to on or around August 19, 1999.  The AOJ should document all attempts to contact DPG in the claims file and any negative responses.

3. After completing the above, schedule the Veteran for a VA examination to determine the etiology of his current obstructive sleep apnea.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination. The examiner should be asked to review the entire record and take a detailed history from the Veteran. Specifically, the examiner should elicit from the Veteran a full description of any symptomatology experienced prior to service, during service, and since service. 

The examiner should provide an opinion as to whether  it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's obstructive sleep apnea is related to his service.  The examiner should discuss any information available regarding the Veteran's documented exposure to chemical agents at DPG as well as the Veteran's contention that he experienced trauma to his nose while in service, to include lay testimony from the Veteran and his fellow Marines and snoring after the incident in service.  

A complete rationale for the opinion provided, to include citation to pertinent evidence of record and/or medical authority, as appropriate, should be set forth.  If the examiner is unable to provide the requested opinion without resorting to speculation, the reasons and bases for this conclusion should also be provided.

After undertaking any other development deemed appropriate, the AOJ should then readjudicate the issue on appeal.  If any benefit sought remains denied, the AOJ should issue a supplemental statement of the case and provide the Veteran and his representative with the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




